DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2017/0331058).
Regarding claim 1, Seo discloses that a display panel, comprising:
an array substrate 301 (Fig. 3);
a light emitting device layer OLED disposed on the array substrate 301, comprising an anode layer 317 (para. 0056) on the array substrate, the anode layer comprising at least one metal layer 317; and
at least one retaining wall 330 on the array substrate, wherein in a first direction, a distance between an edge of the at least one metal layer of the anode layer 317 and a first boundary of the display panel P is greater than a distance d1 between the retaining wall 330 and the first boundary P (Fig. 3).
Reclaim 2, Seo discloses that the display panel comprises a display area and a non-display area located at a periphery of the display area, the anode layer extends from the display 
Reclaim 3, Seo discloses that the display panel comprises a first retaining wall  330 and a second retaining wall 340 , the first retaining wall is disposed close to the display area, the second retaining wall 340 is disposed away from the display area, and the least one metal layer of the anode layer extending into the non display area is arranged not beyond the first retaining wall (Fig. 3).
Reclaim 4, Seo discloses that the anode layer comprises a first metal layer, a second metal layer and a third metal layer which are stacked, the first metal layer is located on the array substrate, the second metal layer is located on the first metal layer, the third metal layer is located on the second metal layer, and in a first direction, a distance between the first boundary and an edge of at least one of the first metal layer, the second metal layer, and the third metal layer is greater than a distance between the first boundary and the retaining wall (para. 0056). 
Reclaim 5, Seo discloses that in a first direction, a distance between the first boundary and an edge of the second metal layer and the first boundary is greater than a distance between the first boundary and the first retaining wall, and an orthographic projection of the first retaining wall on the first metal layer does not overlap with the first metal layer (Fig. 3). 
Reclaim 9, Seo discloses that a height of the first retaining wall 330 is less than a height of the second retaining wall 350 (Fig. 3).

Regarding claim 11, Seo discloses that a display module, wherein the display module comprises a display panel and a polarizer layer and a cover plate layer on the display panel; and the display panel comprises: 
an array substrate 301; 
a light emitting device layer OLED disposed on the array substrate, comprising an anode layer 317 on the array substrate 301, the anode layer comprising at least one metal layer; and
at least one retaining wall 330 on the array substrate, wherein in a first direction, a distance between an edge of the at least one metal layer of the anode layer 317 and a first boundary of the display panel is greater than a distance between the retaining wall and the first boundary (Fig. 3).
Reclaim 12, Seo discloses that the display panel comprises a display area and a non-display area located at a periphery of the display area, the anode layer extends from the display area of the display panel to a non-display area of the display panel, the retaining wall is located in the non-display area, and the least one metal layer of the anode layer extending into the non-display area is arranged not beyond the retaining wall (Fig. 3).
Reclaim 13, Seo discloses that the display panel comprises a first retaining wall and a second retaining wall, the first retaining wall is disposed close to the display area, the second retaining wall is disposed away from the display area, and the least one metal layer of the anode layer extending the non-display area is arranged not beyond the first retaining wall (Fig. 3).

Reclaim 19, Seo discloses that a height of the first retaining wall 332 is less than a height of the second retaining wall 340 (Fig. 3).
Reclaim 20, Seo discloses that a height of the first retaining wall 330 is great than a height of the second retaining wall 342 (Fig. 3).
Allowable Subject Matter
Claims 6-8 & 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899